DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-9 are currently pending in this application.  This communication is the first action on the merits (FAOM).

Examiner’s Note
The Examiner has cited particular paragraphs and figures in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the Applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.  Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “state transition unit”, “vehicle occupant detection unit”, “electronic key detection unit”, “door opening and closing detection unit”, and “report unit” in claims 1-9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
The above-referenced claim limitations have been interpreted under 35 U.S.C. 112(f) because they use the generic placeholder “unit” linked by the transition phrases “state transition”, “vehicle occupant detection”, “electronic key detection”, “door opening and closing detection”, and “report”.  Furthermore, the generic placeholders are not preceded by structural modifiers.
Since the claim limitations invoke 35 U.S.C. 112(f), claims 1-9 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:
1) “State transition unit” – See pages 5-6 “the vehicle controller 30 functions as a state transition unit 30” and “The vehicle controller 30 is formed by a computer 100 including one or a plurality of central processing units (CPUs)”.  The Examiner interprets the “state transition unit” to be a computer or at least one central processing unit that comprises at least a processor.
2) “Vehicle occupant detection unit” – See page 6 “the vehicle occupant detection unit 34 may be, for example, a pressure sensor or an infrared ray sensor that outputs an ON signal when the vehicle occupant (including a driver) is seated.”  The Examiner interprets the “vehicle occupant detection unit” to be a pressure sensor or infrared sensor.
3) “Door opening and closing detection unit” – See page 7 “The first door opening and closing detection unit 50a to the fifth door opening and closing detection unit 50e may be, for example, a relay or a switch”.  The Examiner interprets the “door opening and closing detection unit” as a relay or a switch.
A review of the specification shows that it lacks proper description of “electronic key detection unit” and “report unit”.  The Examiner is interpreting these limitations as follows: 
1) “Electronic key detection unit” – a device comprising at least an antenna and a processor such that the device can receive a signal from an electronic key and determine whether a valid key is detected for a vehicle. 
2) “Report unit” – a device comprising at least an antenna and a processor such that the device can send a signal to a device external to a vehicle.
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or present sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


	Claim 1 is rejected under 35 U.S.C. 112(a) as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without describing what constitutes “a drive possible state” and “a drive impossible state”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
	Claim 1 refers to “a drive impossible state”, and it is unclear what would cause a vehicle to be transitioned to “a drive impossible state”.  Applicant’s specification appears to relate disabling “a drive source” of a vehicle to the vehicle being in “a drive impossible state”, but a clear definition of “a drive impossible state” cannot be found in the specification.  Under a broadest reasonable interpretation, there are many aspects of vehicle operation which could result in “a drive impossible state”.
	Claim 2, for example, refers to “a first drive impossible state” and “a second drive impossible state”.  While these particular terms are clearly described in the specification, the specification still lacks what specifically constitutes “a drive impossible state”.
	The Examiner cannot find a clear description of what “a drive possible state” would constitute.  Under a broadest reasonable interpretation, “a drive possible state” could include a state where an engine is on, an electric motor is off, and a transmission can be shifted.  Or “a drive possible state” could include a state where an engine is off, and electric motor is off, and a transmission can be shifted.  Many other combinations of vehicle mechanics could be reasonably understood to mean that a vehicle is in “a drive possible state”.


Claims 2-9 are rejected under 35 U.S.C. 112(a) as being dependent on a rejected base claim, for being indefinite, and for failing to cure the deficiencies in the base claims.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claim refers to a “predetermined state transition condition” that is satisfied, and the specification discloses at least eleven state transition conditions, including Conditions 1-1, 1-2, 2, 3-1, 3-2, 4-1, 4-2, 4-3, 5-1, 5-2, and 6.  
	Each condition depends on one of three “states”, which alone have three requirements each.  Each condition further depends on parameters relating to whether a key is detected, whether vehicle doors are closed, whether a driver or passengers are present in the vehicle, a state of charge of a vehicle battery, predetermined times, and other parameters.
	Claim 1 is directed toward transitioning a vehicle from a “drive possible state” to a “drive impossible state”.  However, several of the state transition conditions recited in the specification include being in a “first state” or a “second state”, wherein each of these states includes a “drive 
	Nonetheless, even if those state transitions are not considered, it appears that state transition conditions 3-1, 3-2, 5-1, 5-2, and 6 could be considered, since they include a “third state” that requires a “drive possible state”.  These five state transition conditions each include significantly different limitations.  These limitations are not expressly recited in the claims.  The Examiner suggests the claims be recited to clearly describe the limitations that the Applicant desires to claim, rather than the Applicant relying on numerous combinations of limitations that are recited only in the specification.

Claims 2-9 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected base claim, for being indefinite, and for failing to cure the deficiencies in the base claims.

Claim 2 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claim refers the vehicle occupant detection unit either detecting or not detecting an occupant in the vehicle.  Some of Applicant’s “predetermined state transition conditions” pertain to occupants being detected in the vehicle, and some do not.  It is not clear which “predetermined state transition conditions” from the specification should be considered when examining this claim.  The Examiner suggests that the claims should be redrafted to clearly describe, in the claims themselves, what combinations of vehicle arrangements are considered when transitioning from one vehicle state to another. 

Claims 3 and 7 are further rejected under 35 U.S.C. 112(b) as being dependent on a rejected base claim, for being indefinite, and for failing to cure the deficiencies in the base claims.

Claim 4 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claim refers the vehicle occupant detection unit differentiating between a driver and a vehicle occupant.  Some of Applicant’s “predetermined state transition conditions” pertain to an occupant being present, while others refer only to drivers.  It is not clear which “predetermined state transition conditions” from the specification should be considered when examining this claim.  The Examiner suggests that the claims should be redrafted to clearly describe, in the claims themselves, what combinations of vehicle arrangements are considered when transitioning from one vehicle state to another. 

Claim 5 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claim refers to determining whether an electronic key is either not inside the vehicle or whether the electronic key is outside the vehicle.  Some of Applicant’s “predetermined state transition conditions” pertain to a key being inside or outside the vehicle, or a key not being inside, or a key being outside.  It is not clear which “predetermined state transition conditions” from the specification should be considered when examining this claim.  The Examiner suggests that the claims should be redrafted to clearly 

Claim 6 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claim refers to determining whether a door of a vehicle has been opened or closed.  Some of Applicant’s “predetermined state transition conditions” pertain to a door being opened and closed, while some do not.  It is not clear which “predetermined state transition conditions” from the specification should be considered when examining this claim.  The Examiner suggests that the claims should be redrafted to clearly describe, in the claims themselves, what combinations of vehicle arrangements are considered when transitioning from one vehicle state to another. 

In claims 5 and 9, the limitations “electronic key detection unit” and “report unit” invoke 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  Rather, the disclosure repeats the titles “electronic key detection unit” and “report unit”, and describes their functions, but the disclosure does not clearly explain the physical nature of these items.  Therefore, claims 5 and 9 are indefinite and are further rejected under 35 U.S.C. 112(b).
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	It should be additionally noted that due to the above-shown 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections against Claims 1-9, there will be no further substantive rejections and will not result in a second Non-Final action being issued).

Conclusion
	Any inquiry concerning this or any earlier communication from the Examiner should be directed to Examiner Sean Quinn, whose telephone number is (571) 272-6812.  Sean can normally be reached Monday-Friday from 8AM to 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by phone are unsuccessful, the Examiner’s supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/SEAN P. QUINN/Examiner, Art Unit 3669

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669